Citation Nr: 1430579	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to service connection for renal carcinoma.

3.  Entitlement to service connection for ischemic colitis, claimed as gastrointestinal bleeding.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and/or depression.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for heart disease, including coronary artery disease.

8.  Entitlement to service connection for cerebrovascular disease, to include as secondary to peripheral vascular disease of the bilateral lower extremities.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a throat disorder, to include secondary to sleep apnea.

11.  Entitlement to special monthly compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

According to the Office of General Counsel's accreditation list, the Veteran's representative who appeared at the hearing is affiliated with two Veterans Service Organizations, the American Legion and the South Carolina Office of Veterans Affairs.  To the extent that the hearing transcript cover page lists the South Carolina Office of Veteran's Affairs, this is a typographical error which appears to have been made on the basis of the representative's dual accreditation.  The correct representative is the American Legion pursuant to the validly executed VA Form 21-22 of record.  As there are no indicators that the Veteran has revoked this representation in favor of the South Carolina Office of Veterans Affairs or that the American Legion has withdrawn representation, no action is necessary to request clarification of representation from the Veteran prior to proceeding with this remand.  See 38 C.F.R. § 14.631; 38 C.F.R. § 19.9 (noting that a remand is not necessary for clarifying a procedural matter before the Board, including the appellant's choice of representative before the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board finds that a remand is necessary for additional development.

As an initial matter, the Veteran notified VA of potentially relevant Social Security Administration (SSA) records.  In response to the RO's request for these records, SSA responded in September 2011 that the Veteran's medical records had been destroyed.  Unfortunately, the Veteran was not properly advised of the unavailability of these records in accordance with 38 C.F.R. § 3.159(e) (2013).  To the contrary, he was incorrectly informed by the March 2011 statement of the case that the SSA records were received.  In accordance with due process, the Veteran must be given an opportunity to submit any records in his possession that he may have, including a copy of the SSA's determination and any pertinent records upon which that decision is based.

Next, outstanding private records have been identified.  Namely, the Veteran testified at the June 2012 hearing that he underwent a colonoscopy in May 2012, and he previously stated that he was hospitalized on two occasions at the Shady Grove Hospital in Montgomery County, Maryland, for psychiatric care.  As he also provided corrections in June 2010 regarding the names of the providers who performed a psychological evaluation (Drs. A.R.B. and H.J.B.) at the Medical College of Georgia in July 2010, a follow-up request for these records should be accomplished (the Board notes that an August 1993 letter from Dr. H.J.B. regarding the Veteran's diagnosis of PTSD and symptoms of major depression is already of record).  To the extent that the Veteran has provided numerous other statements identifying a plethora of private facilities and doctors that have treated him for a multitude of conditions throughout the years but has also submitted records on his own behalf from many of these sources, if he feels there are any other outstanding records relevant to this appeal that have not been already obtained, he must provide sufficiently identifying information on a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) if he wants VA to take steps to request any additional private treatment records on his behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice of the unavailability of records from SSA pursuant to 38 C.F.R. § 3.159(e)(1), including providing a description of any further action VA will take regarding the claim (including, but not limited to, notice that VA will decide the claim based on the evidence of record at the time unless the claimant submits the records) and notice that the claimant is ultimately responsible for providing the evidence.

2.  Request that the Veteran complete and return a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for any outstanding and non-duplicative private treatment records that are relevant to his pending claims, including but not limited to the May 2012 colonoscopy report, his two psychiatric hospitalizations Shady Grove Hospital in Montgomery County, Maryland, and for a psychological evaluation(s) by Dr. A.R.B. and H.J.B. of the Medical College of Georgia.  
 
3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


___________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



